August 7th, 1852, the plaintiff took passage in the defendants' cars at Geneva for Auburn. As the train was passing Waterloo, it ran off the track, and the plaintiff was injured. The court, among other things, charged the jury that the fact of this accident occurring was, of itself, *Page 543 
presumptive evidence of negligence on the part of the defendants, and it lay with them to explain it and to prove that they were not negligent, in order to discharge them from liability to the plaintiff; to which the defendants excepted. The plaintiff was bound to prove her cause of action. That was, that she had received an injury caused by the negligence of the defendants. The negligence of the defendants must be proved by the plaintiff, as well as the reception of the injury. It was not enough for her to prove, that while a passenger upon the defendants' cars, she was injured. In this case, proof was given that the cars ran off the track, and that this occasioned the injury. It was in reference to this evidence that the judge charged the jury that the fact of this accident occurring, was presumptive evidence of negligence on the part of the defendants. The question is, whether the plaintiff was bound to go further, and show the particular cause of the cars being thrown from the track, or whether it was for the defendants to show that it was accidental, and without neglect upon their part. This question may be determined upon principles applicable to all modes of carrying passengers. It is the duty of all engaged in this business, in any mode, to use care to secure the safety of the passenger, proportioned to the danger incident to the mode of conveyance. In case this care is applied, as a general result, the safety of the passenger will be secured, so far as that safety depends upon the state or condition of any of the means provided by the carrier and used in the business. If there is no imperfection in any of these, and suitable caution is employed by those engaged in their application, every thing dependent thereon will accomplish the end in view. This is as certain as the laws of mechanics. When, therefore, an injury is received from a derangement of anything employed by the carrier, the presumption necessarily arises that there existed somewhere an imperfection in the machinery employed, or negligence in its application. It is the duty of the carrier to provide perfect machinery, and if he *Page 544 
has failed in this, it devolves upon him to show the excuse, if any. This is the rule applicable to all cases where a party seeks exoneration from a duty imposed upon him by law or incurred by contract. The plaintiff has established his cause of action when he has shown a failure to perform the duty from which he has sustained an injury. It is for the defendant, then, to show the facts relieving him from responsibility in the particular case. This imposes no hardship upon the defendant in this class of cases. The whole management is exclusively under his control. He has ample means to show the true cause of the difficulty. The plaintiff knows nothing about it. He takes passage with the carrier, who, instead of conveying him safely, inflicts an injury upon him by the failure of some part of the machinery employed by him. In many cases, it would be impossible for the plaintiff to ascertain the particular defect, and I think no such obligation is imposed upon him by the rules of evidence. The authorities are uniform in favor of the rule held by the judge. (Stokes v.Salstonstall, 13 Pet., 181; Carpue v. The London andBrighton R.R. Co., 48 Eng. Com. L.R., 746; Holbrook and Wife
v. The Utica and Schenectady R.R. Co., 16 Barb. 113, andcases there cited.) The same rule is laid down by the elementary writers. (Angel on Carriers, § 569; 2 Greenl. Ev., 222.) The defendants' counsel cites the case of Holbrook v. The Uticaand Schenectady Railroad Company (2 Kern., 421) in opposition to the rule. I understand that case as substantially sustaining the rule as laid down by the judge in his charge in this case. RUGGLES, J., says that if the witness who swears to the injury testifies, also, that it was caused by a crush in a collision with another train of cars belonging to the same carriers, the presumption of negligence immediately arises. Just so when it is proved that the injury arose from any derangement, crush or displacement of the track or cars.
The exception to that portion of the charge holding that the plaintiff could recover a compensation for bodily pain *Page 545 
suffered, or that she was likely to suffer, is general; and it is settled that such an exception is unavailing when any portion of the charge thus excepted to is correct. In Ransom v. N.Y. andErie R.R. Co., it was decided by this court that bodily pain and suffering arising from an injury was a proper subject for pecuniary compensation. This exception does not render it necessary to examine that portion of the charge, holding that the plaintiff could recover for pain and suffering likely to be suffered. In this case, the judge, I think, laid down the true rule, in substance, in regard to future pain and suffering, in another portion of his charge: That the plaintiff could only recover damages for such pain and suffering as the evidence rendered reasonably certain would necessarily result from the injury. But, as remarked above, the exception is too general to present any question as to future pain.
The judge was correct in refusing to charge the jury, as requested, that the uncontradicted proof shows that the switch was rightly placed for the train in which the plaintiff was a passenger, and awaiting its approach, and that this rebutted any presumption of negligence arising from the accident. There was evidence tending to show that the train ran off the track at the point of approach to the switch. This was evidence tending to show that the switch was improperly placed, and proper for the consideration of the jury upon that question. The judgment should be affirmed.
DENIO and COMSTOCK, Js., did not sit in the case; all the other judges concurring,
Judgment affirmed. *Page 546